Appeal from order entered December 5, 1961, unanimously dismissed on the ground that it is not an appealable order. Order entered January 12, 1962, unanimously affirmed. Memorandum: There is doubt whether the order of January 12, 1962, is an appealable order but, if it is, we find that it is based upon adequate evidence and, therefore, we affirm the order. (Appeal from order of Brie County Court entered January 12, 1962, confirming report in part of psychiatrists and committing defendant to Matteawan State Hospital until she becomes sane and then to be returned to court to face charges; also appeal from order of Brie County Court entered December 5, 1961, denying defendant’s motions for investigation of defendant under section 312-c of the Code of Criminal Procedure and to take evidence concerning defendant.) Present—Williams, P. J., Goldman, Halpern, McClusky and Henry, JJ.